Citation Nr: 1716838	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  10-21 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for thoracic outlet syndrome with decreased sensation and strength of the right upper extremity.

2. Entitlement to an initial rating in excess of 30 percent for brachial plexus neuropathy of the left upper extremity.

3. Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy.

4. Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2009, June 2009, and February 2012 issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Louis, Missouri and Denver, Colorado.  Jurisdiction has been transferred to Fort Harrison, Montana. 

In June 2012, the Veteran testified at a hearing before the undersigned.  A hearing transcript is of record. 

In April 2015, the Board denied the Veteran's claim for an increased rating for thoracic outlet syndrome, right lower extremity radiculopathy and left lower extremity radiculopathy.  The Board also granted a 30 percent rating for brachial plexus neuropathy of the left upper extremity.

The Veteran subsequently appealed the Board's April 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2016 Memorandum Decision and Order, the Court vacated the Board's April 2015 decision and remanded the claims to the Board for further adjudication. 

The Board notes that, in a March 2016 rating decision, the agency of original jurisdiction (AOJ) granted the Veteran's claim for service connection for esophageal varices and assigned an initial rating.  The Veteran filed a notice of disagreement as to the initially assigned rating in April 2016.  Although a statement of the case has not yet been issued, according to the Veterans Appeals Control and Locator System (VACOLS) the appeal is still being developed by the AOJ.  As a result, the Board declines jurisdiction over this issue until such time as an appeal to the Board is perfected.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In its June 2013 remand, the Board remanded the claims for an increased rating for thoracic outlet syndrome, brachial plexus neuropathy of the left upper extremity and right and left lower extremity radiculopathy for additional development.  Specifically, the Board instructed that new VA examinations be conducted for these disabilities, that the examiner considers using the elevated arm test and that the examiner explains why it would be inappropriate to use the elevated arm test if it is not conducted.  The Board also instructed that testing in the lower extremities should be conducted following exercise, that the examiner specifically explain the significance of absent ankle reflexes noted in the October 2011 VA examination and that the examiner review the medical texts submitted by the Veteran regarding ankle reflexes in rendering an opinion regarding the significance of the Veteran's absent reflexes.  The Board decided the instant claims in its April 2015 decision and determined that the October 2013 VA examination had substantially complied with its June 2013 remand directives.

However, the Court's September 2016 Memorandum Decision determined that the Board had failed to ensure substantial compliance with its June 2013 remand order.  The Court found that the October 2013 VA examiner's explanation for failing to perform the elevated arm test lacked reason, that there was no indication that the Veteran had exercised prior to testing in the lower extremities and that the examiner failed to discuss the articles submitted by the Veteran regarding the absence of ankle reflexes.  As such, a remand for new VA examinations is required.

In addition, updated VA treatment records should be obtained, as the most recent VA treatment records are from June 2016.

Finally, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include VA treatment records dated from June 2016 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in her possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e). 

2.  Following receipt of the foregoing records, afford the Veteran the appropriate VA examination to determine the current severity of the right and left lower extremity radiculopathy; the current severity of the brachial plexus neuropathy of the left upper extremity; and the current severity of the thoracic outlet syndrome affecting the right upper extremity.  The claims folder, including a copy of this remand, must be made available to the examiner.

a.  Upper Extremities.  With respect to the Veteran's left and right upper extremity disabilities, the Veteran has indicated that worsened function may be induced by a few minutes of exercise on machinery he has observed in the physical therapy department of the VA medical center.  He has also indicated that worsened function may be induced by a few minutes of elevation.  Thus, testing should be done following exercise and elevation.  

All indicated studies should be conducted regarding nerve function as well as joint motion.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  The physician should be requested to identify any objective evidence of pain or functional loss due to pain.  The specific functional impairment due to pain should be identified, and the examiner should be requested to assess the extent of any pain. 

The examiner should consider using the "elevated arm stress test" (EAST) if appropriate.  If the examiner determines that it is not appropriate to use the EAST test, the examiner should explain why this is so.  The examiner should review the medical texts submitted by the Veteran regarding the EAST test if he/she determines that the test is not appropriate or necessary. 

The physician should express an opinion concerning whether there would be additional limits on functional ability with repeated use or during flare-ups (including limitations following exercise or elevation), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state and explain why it is not feasible.

With respect to the Veteran's left and right upper extremity disabilities, the examiner should specifically indicate whether the disabilities are most accurately characterized as productive of 1) mild incomplete paralysis; 2) moderate incomplete paralysis; 3) severe incomplete paralysis; or 4) complete paralysis of the affected nerves.  To the extent possible, the examiner should distinguish the manifestations of the service-connected thoracic outlet syndrome from those of the Veteran's non-service-connected right upper extremity carpal tunnel syndrome. 

The examiner is requested to render an opinion regarding the level of severity of the Veteran's right upper extremity disability for the entire period on appeal (e.g. since August 2009).  Similarly, the examiner is requested to render an opinion regarding the level of severity of the Veteran's left upper extremity disability for the entire period on appeal (e.g. since October 2006).  For left and right upper extremity disabilities, if differing levels of severity are noted at different times, the examiner should identify those distinctions. 

For any opinion offered, the examiner should provide a detailed explanation.  The examiner should specifically address the Veteran's contentions as to his claimed associated service-connected symptoms.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

b.  Lower Extremities.   With respect to left and right lower extremity radiculopathy, the Veteran has indicated that his bilateral lower extremity function may be induced by a few minutes of exercise on machinery he has observed in the physical therapy department of the VA medical center.  Thus, testing should be done following exercise.  The examiner should specifically indicate, with respect to the Veteran's left and right lower extremity radiculopathy, whether the disabilities are most accurately characterized as productive of 1) mild incomplete paralysis; 2) moderate incomplete paralysis; 3) moderately severe incomplete paralysis; 4) severe incomplete paralysis with marked muscle atrophy; or 5) complete paralysis of the affected nerves. 

The examiner is also asked to explain significance of "absent" ankle reflexes noted on October 2011 VA examination.  The examiner is asked to review the medical texts submitted by the Veteran regarding ankle reflexes, in rendering an opinion regarding the significance of the Veteran's absent reflexes. 

Further, the examiner is requested to render an opinion regarding the level of severity of the Veteran's bilateral lower extremity radiculopathy for the entire period on appeal (e.g. since October 2006).  If differing levels of severity are noted at different times, the examiner should identify those distinctions. 

For any opinion offered, the examiner should provide a detailed explanation.  The examiner should specifically address the Veteran's contentions as to his claimed associated service-connected symptoms.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




